United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS           April 23, 2003
                       FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 02-51260
                         Conference Calendar


BILL RUTHERFORD,

                                     Plaintiff-Appellant,

versus

BOARD OF PARDONS AND PAROLES,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-02-CV-312
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Bill Rutherford, Texas prisoner # 275320, has filed a motion

for leave to proceed in forma pauperis (IFP) in his appeal of the

district court’s dismissal of his 42 U.S.C. § 1983 action as

frivolous under Heck v. Humphrey, 512 U.S. 477, 487 (1994).

He argues that:    (1) the laws in effect at the time of the

commission of his offense on July 30, 1977, govern the revocation

of his parole for that offense; (2) his 42 U.S.C. § 1983 action

is based on Morrissey v. Brewer, 408 U.S. 471, 488 (1972) and is

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-51260
                                 -2-

not frivolous; and (3) the retroactive application of laws

enacted after the commission of his offense violated his

constitutional rights.   Rutherford does not argue that Heck is

inapplicable or that the parole revocation proceeding that he is

challenging has been reversed or invalidated.      Because Rutherford

does not provide any analysis of this issue, he therefore waives

any appeal of it.   See United States v. Reyes, 300 F.3d 555, 558

n.2 (5th Cir. 2002); American States Ins. Co. v. Bailey, 133 F.3d

363, 372 (5th Cir. 1998).   Because Rutherford has not shown that

the district court erred in certifying that an appeal would not

be taken in good faith, his motion to proceed IFP is DENIED,

and his appeal is DISMISSED as frivolous.      See Baugh v. Taylor,

117 F.3d 197, 202 n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.

     The district court’s dismissal of his complaint and this

court’s dismissal of this appeal as frivolous each count as a

strike under 28 U.S.C. § 1915(g).   See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).      Rutherford has received

strikes in the following cases: Rutherford v. Board of Pardons

and Paroles, No. 02-51262, Rutherford v. Disciplinary Case,

No. 02-11050, Rutherford v. Board of Pardons and Paroles,

No. 02-51266, Rutherford v. Board of Pardons and Paroles,

No. 02-51259, Rutherford v. Board of Pardons and Paroles,

No. 02-51268, and Rutherford v. Bell County Jail Administrator,

No. 02-51261.   Rutherford has now accumulated over three strikes

under 28 U.S.C. § 1915(g), and he may not proceed IFP in any
                           No. 02-51260
                                -3-

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED; 28 U.S.C. § 1915(g)

BAR IMPOSED.